LIMITED LIABILITY COMPANY AGREEMENT OF VERSUS CAPITAL REAL ASSETS FUND LLC, a Delaware limited liability company, dated as of , 2016 Table of Contents ARTICLE I Definitions 1 1.1 Certain Definitions 1 ARTICLE II The Company 4 2.1 Formation/Continuation 4 2.2 Company Name 4 2.3 Purposes 4 2.4 Powers 4 2.5 Principal Place of Business 6 2.6 Registered Office 6 2.7 Term 6 2.8 Filings 6 2.9 Reservation of Other Business Opportunities 7 2.10 Qualification in Other Jurisdictions 7 ARTICLE III MANAGEMENT AND MEMBERSHIP 7 3.1 Management of the Company 7 3.2 Actions by the Board 9 3.3 Officers 9 3.4 Admission of Subsequent Members; Capital Contributions 10 3.5 Actions by Members 11 3.6 Books and Records 12 3.7 Limited Liability 12 3.8 Indemnification 13 3.9 Insurance 14 3.10 Powers of Members 14 3.11 Partition 14 3.12 Other Activities 14 ARTICLE IV Transfers of Shares 14 4.1 Transferability of Shares 14 4.2 Indemnification 15 ARTICLE V Repurchases of Shares 16 5.1 General 16 5.2 Repurchases 16 5.3 Mandatory Repurchases 18 ARTICLE VI Valuation 18 6.1 Valuation Calculation 18 6.2 Reserves 19 ARTICLE VII Shares 19 7.1 General 19 i 7.2 Rights and Liabilities with respect to Shares 20 ARTICLE VIII DISTRIBUTIONS, WITHHOLDING AND DIVIDEND REINVESTMENT PLAN 21 8.1 Distributions 21 8.2 Distribution Election; Dividend Reinvestment Plan 21 ARTICLE IX Other FISCAL MATTERS 22 9.1 Deposits 22 9.2 Financial Records 22 9.3 Fiscal Year 22 9.4 Agreements, Consents, Checks, Etc 22 9.5 Transactions with the Members 22 9.6 Entity Classification Election 23 9.7 Corporate Form 23 ARTICLE X DISSOLUTION 23 10.1 Dissolution 23 ARTICLE XI Special Power of Attorney 24 11.1 Granting of Power 24 11.2 Extent of Power 25 ARTICLE XII MISCELLANEOUS 25 12.1 Amendments 25 12.2 Confidentiality 26 12.3 Applicability of Investment Company Act 27 12.4 Binding Effect 27 12.5 Construction 27 12.6 Headings 27 12.7 Severability 27 12.8 Variation of Pronouns 27 12.9 Governing Law 27 12.10 Entire Agreement 27 12.11 Counterparts 27 12.12 Notices 28 12.13 Waiver of Terms and Conditions 28 12.14 Litigation 28 ii LIMITED LIABILITY COMPANY AGREEMENT OF VERSUS CAPITAL REAL ASSETS FUND LLC This AMENDED AND RESTATED LIMITED LIABILITY
